HUGHES WHITE COLBO
WILCOX & TERVOOREN, LLC

1029 W. 3rd Avenue, Suite 110

Anchorage, Alaska 99501
(907) 274.7522
courtdocument@hugheswhite.com

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
THIRD JUDICIAL DISTRICT AT PALMER
SHERRI TURNER,
Plaintiff,
vs. | Case No. 3PA-19-2292 CI

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

Defendant.

 

 

 

 

NOTICE OF REMOVAL OF CIVIL ACTION

To: Clerk of Court
Alaska Court System
435 S Denali Street
Palmer, Alaska 99645

PLEASE TAKE NOTICE that defendant has this day filed a notice of

removal, a copy of which is attached hereto, in the Office of the Clerk of the United

States District Court for the District of Alaska.

Notice of Removal of Civil Action
Turner v. State Farm Mutual Automobile Insurance company, Case No. 3PA-19-2292C1

(220-43 16/479864)
Page | of 2

Case 3:20-cv-00059-TMB Document 1-1 Filed 03/09/20 Page 1 of 2

 
1029 W. 3rd Avenue, Suite 110
Anchorage, Alaska 99501
(907) 274.7522
courtdocument@hugheswhite.com

HUGHES WHITE COLBO
WILCOX & TERVOOREN, LLC

Dated at Anchorage, Alaska, this 9th day of March, 2020.

HUGHES WHITE COLBO
WILCOX & TERVOOREN, LLC
Attorneys for Defendant State Farm

 

CERTIFICATE OF SERVICE

 

 

I hereby certify that a true and correct copy of
the foregoing was |_Jemailed [_ hand
delivered and/or [x|mailed this 9th day of
March, 2020 to:

Curtis Martin

Law Offices of Curtis W. Martin
263 S. Alaska Street

Palmer, AK 99645

[dh Lhe

Michelle Garner

 

 

 

 

Notice of Removal of Civil Action
Turner v. State Farm Mutual Automobile Insurance company, Case No. 3PA-19-2292CI

(220-43 16/479864)
Page 2 of 2

Case 3:20-cv-00059-TMB Document 1-1 Filed 03/09/20 Page 2 of 2

 
